Citation Nr: 1314484	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-48 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network 
in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient from December 10, 2009 to December 22, 2009.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The appellant served on active duty from March 1999 to March 2003 and from November 2003 to May 2005. 

This matter came before the Board of Veterans' Appeals (Board) from a December 2010 determination by the Department of Veterans' Affairs South Central VA Health Care Network in Flowood, Mississippi, that the appellant was entitled to payment for unauthorized non-VA medical expenses incurred for inpatient treatment of the Veteran from only from December 10, 2009 to December 14, 2009. 

In this case, the appellant is the Warren Clinic, Saint Francis Health System.


REMAND

The Veteran was treated at Saint Francis Hospital from December 10, 2009 to December 22, 2009.  The VA has determined that payment to Saint Francis only will be made for treatment from December 10, 2009 to December 14, 2009.  Saint Francis Hospital, through its account services, has appealed this decision. 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002 & Supp. 2012). 

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

It does not appear that admission to Saint Francis Hospital was authorized by the VA in advance as the Veteran was involved in an emergency situation at the time of admission.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Records showing communication between VA and Saint Francis or the VA and any other facility are missing from the claims file even though Saint Francis treatment records note that VA appears to have been contacted.  

Furthermore, a November 2010 Medical Review of the case indicated that the Veteran was initially treated at a Fort Smith, Arkansas facility and then transferred to Saint Francis Hospital to be admitted to the ICU for a higher level of care.  Treatment records from this facility in Fort Smith, Arkansas are not associated with the claims file and could be relevant to this appeal.

Therefore, until records are obtained from Saint Francis hospital detailing contact with VA, records from VA Medical Centers in the area showing contact with Saint Francis, and treatment records from the medical facility that treated the Veteran in Fort Smith, Arkansas, the Board is unable to determine whether prior authorization was obtained. 

Despite this, when a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728. 

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j), and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002(a)-(i). 

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In addition, the Board notes that the provisions of 38 U.S.C.A. § 1725 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  Specifically, the pertinent change is that in 38 U.S.C.A. § 1725, the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of emergent treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or; (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

In this case, the appellant's claim was granted and reimbursement was authorized for the period from December 10, 2009 to December 14, 2009.  The VA did not authorize payment for the period from December 15, 2009 to December 22, 2009.  A November 2010 letter to appellant explains that the Veteran was stable for transfer to VA on December 14, 2009, and there was no documentation found to indicate justification for a different recommendation.  The VA found that the Veteran was not eligible to receive private healthcare at VA expense.

The appellant claims that Saint Francis contacted the VA several times and requested that the Veteran be transferred but the Veteran was never transferred.  
Saint Francis treatment records show that Saint Francis was seeking placement for the Veteran's rehabilitation at the VA.  See December 15, 2009 treatment records from Saint Francis.  A December 16, 2009 treatment record at Saint Francis notes that transfer to the VA would possibly happen on Friday.  A December 20, 2009 treatment record notes that Saint Francis was waiting on VA assessment and possible placement.  The Board finds that an attempt should be made to find any formal requests of transfer made by Saint Francis to the VA in the form of telephone calls or email for documentation.  

The VA Medical Center in Muskogee should also be asked to provide any documents pertaining to the transfer of the Veteran to its facility for the period from December 10, 2009 to December 22, 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, VA records showing contact with Saint Francis may be pertinent to this claim but are not yet associated with the claims file, a remand is necessary to obtain these records. 

Payment or reimbursement under 38 U.S.C.A. § 1725 may only be made if 8 conditions are met.  One condition is that at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment.  Treatment records included in the file show that the Veteran last sought treatment at the VAMC in Muskogee in December 2006, but there are no records showing treatment again until 2010.  All VA medical and administrative records should be obtained from December 2007 to December 2009 and associated with the claims file.

Payment or reimbursement under 38 U.S.C.A. § 1725 may only be made if 8 conditions are met.  Another condition that must be met is that the Veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  An August 2010 email notes that the Veteran had Aetna health insurance.  The Veteran and/or Saint Francis Hospital should be asked to provide information about the Veteran's insurance coverage during the Veteran's period of hospitalization at Saint Francis Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Centers in the area, including the VA Medical Center in Muskogee, Oklahoma and Fayetteville, Arkansas, that may show evidence of contact from Saint Francis hospital regarding the transfer of the Veteran for the period from December 10, 2009 to December 22, 2009.  

All requests and responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records. 

2.  Request all records from Saint Francis, including any telephone logs or emails, that show requests to VA regarding the transfer of the Veteran to the VA for the period from December 10, 2009 to December 22, 2009.

3.  Request that the Veteran provide or authorize the release of records from the facility that treated the Veteran in Fort Smith, Arkansas on December 9, 2009.

4.  Obtain all VA treatment records for the Veteran from December 2007 to December 2009 to determine whether the Veteran received treatment from VA within 24 months prior to inpatient treatment at Saint Francis in December 2009.  

5.  Obtain all information pertaining to the Veteran's health insurance coverage at the time of the December accident from the Veteran and/or from Saint Francis, including coverage by Aetna for the period from December 10, 2009 to December 22, 2009.

6.  Obtain information as to whether VA facilities were available and capable of accepting the Veteran's transfer from December 15, 2009 to December 22, 2009, to include the VA Medical Centers at Tulsa, Oklahoma; Fayetteville, Arkansas; and Muskogee, Oklahoma.  

7.  If a VA facility was available and capable of accepting the Veteran's transfer from December 15, 2009 to December 22, 2009, obtain a medical opinion from a qualified medical professional as to the date on which the Veteran was stabilized such that he could have been safely transferred to a VA facility.  A complete rationale for the opinion must be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence under 38 U.S.C.A. § 1725.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




	                  _________________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

